EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of E-Waste Systems, Inc. for the quarter ended September 30, 2014, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the Quarterly Report on Form 10-Q of E-Waste Systems, Inc. for the quarter ended September 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2014, fairly presents in all material respects, the financial condition and results of operations of E-Waste Systems, Inc. By: /s/ Martin Nielson Name: Martin Nielson Title: Principal Executive Officer Date: November 14, 2014
